Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Regarding claims 14-20, claim 14 recites the phrase of “A machine-readable storage medium…” (i.e. line 1).  However, the specification discloses (paragraph 0080) that “Computer-readable storage media or machine-readable storage media can be any volatile storage media that can be accessed by the computer and includes both volatile and nonvolatile media, removable and non-removable media.  By way of example, and not limitation, computer-readable storage media or machine-readable storage media can be implemented in connection with….”  (emphasis added), and it should be noted that the phrase “not limitation” made an open-end description of a machine-readable storage medium which may include non-statutory subject matter such as carrier wave or transitory propagating signal.  Therefore, claims 14-20 fail to comply with 35 U.S.C. 101 statutory subject matter. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
6.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,023,331.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:

Instant Application
Patent No. 11,023,331
Claim 1.  A system, comprising:
a processor, and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising:

receiving, at a local distributed zone of a distributed zone data storage system, a client request for requested data from a client;
based on determining that the requested data is owned by a first remote distributed zone, requesting the requested data from the first remote distributed zone;
receiving an indication from the first remote distributed zone that the requested data is not returnable from the first remote distributed zone;
in response to the receiving the indication,
     obtaining first recovery data,
     obtaining second recovery data,
     combining the first recovery data and the second recovery data to obtain the requested data, and
     sending, in response to the client request, the requested data from the local distributed zone to the client.
Claim 6. The system of claim 1, wherein the client request for the requested data corresponds to a data segment in a chunk that stores the requested data


Claim 7. The system of claim 6, wherein the requesting the requested data from the first remote distributed zone comprises identifying the chunk, and an offset value and a size value representing the data segment


Claim 1.  A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:


receiving a read request to read an object segment from a first data chunk stored in a geographically diverse data storage system, wherein the first data chunk is inaccessible;
executing a GEO recovery process, to recover the object segment without recovering the first chunk, in response to determining that the first data chunk is inaccessible, wherein the GEO recovery process comprises accessing a first slice of data from a second data chunk stored in the geographically diverse data storage system, accessing a second slice of data from a third data chunk stored in the geographically diverse data storage system, and applying an XOR operation to the first slice of data and the second slice of data to determine a third slice of data; and
extracting the object segment from the third slice of data;



determining a first size of the object segment;
determining a second size of the first slice of data; and
determining a third size of the second slice of data, wherein the second size of the first slice of data and the third size of the second slice of data are based on the first size of the object segment, wherein the second slice of data comprises all data associated with the object segment and the second size of the first slice data is a same size as the third size of the second slice of data.    



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0097875 (hereinafter Jess) in view of non-patent literature “f4: Facebook’s Warm BLOB Storage System”, 11th USENIX Symposium on Operating Systems Design and Implementation, October 6-8, 2014, 17 pages (hereinafter Muralidhar).


a processor, and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising ([0022]):
receiving, at a local distributed zone of a distributed zone data storage system, a client request for requested data from a client ([0018]; fig. 1 as shown below; “An exemplary storage system 104 receives data transactions (e.g., requests to read and/or write data) from the hosts 102 and takes an action…”);

    PNG
    media_image1.png
    1157
    1048
    media_image1.png
    Greyscale
 
based on determining that the requested data is owned by a first remote distributed zone, requesting the requested data from the first remote distributed zone;  receiving an indication from the first remote distributed zone that the requested data is not returnable from the first remote distributed zone ([0024, 0031 and 0036]; fig. 4, elements 402 and 404; “Referring to block 402 of FIG. 4 and to FIG. 5, a storage controller 112 of a storage node 106 determines that one or more storage devices 110 of the storage node 106 have failed.  Referring to block 404 of FIG. 4, the storage controller 112 identifies data that cannot be read from the failed storage devices 110 by segment…”).
Geo-replicated XOR coding provides datacenter fault tolerance by storing the XOR of blocks from two different volumes primarily stored in two different datacenters in a third datacenter as shown in Figure 9.  Each data and parity block in a volume is XORed with the equivalent data or parity block in the other volume, called its buddy block, to create their XOR block…” (pg. 390-391) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Muralidhar in the system of Jess in view of the desire to enhance the data recovery system by utilizing the GEO recovery scheme resulting in improving the chunk of the data recovery process.  Jess additionally discloses a machine-readable storage medium (Jess: [0001]).
Regarding claims 2 and 15, Jess in view of Muralidhar discloses the system wherein the obtaining the first recovery data comprises accessing a storage device of the local distributed zone, and wherein the obtaining the second recovery data comprises requesting the second recovery data from a second remote distributed zone and receiving the second recovery data from a second remote distributed zone (Jess: [0018 and 0024]) and (Muralidhar: pgs. 390-391; fig. 9).  Therefore, the limitations of claims 2 and 15 are rejected in the analysis of claims 1 and 14, and the claims are rejected on that basis.



Regarding claim 4, Jess in view of Muralidhar discloses the system wherein the obtaining the second recovery data comprises requesting the second recovery data from a second remote distributed zone and receiving the second recovery data from the second remote distributed zone, and wherein the obtaining the first recovery data comprises requesting the first recovery data from a third remote distributed zone and receiving the first recovery data from the third remote distributed zone (Jess: [0031-0032]) and (Muralidhar: pg. 390; “wherein the third data chunk comprises a first data portion from the first data chunk and a second data portion from the second data chunk”).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claims 5, 11 and 17, Jess in view of Muralidhar discloses the system wherein the combining the first recovery data and the second recovery data comprises performing a bitwise XOR operation of the first recovery data and the second recovery data to obtain the requested data (Jess: [0033]) and (Muralidhar: pg. 390, [5.4 Geo-replication]; fig. 9).  Therefore, the limitations of claims 5, 11 and 17 are rejected in the analysis of claims 1, 9 and 14, and the claims are rejected on that basis.


Regarding claim 7, Jess in view of Muralidhar discloses the system wherein the requesting the requested data from the first remote distributed zone comprises identifying the chunk, and an offset value and a size value representing the data segment (Jess: [0024]) and (Muralidhar: pg. 389, [Storage Nodes]).   Therefore, the limitations of claim 7 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 8, Jess in view of Muralidhar discloses the system wherein the chunk is a first chunk, wherein the first recovery data corresponds to a first counterpart data segment in a second chunk, and wherein the second recovery data corresponds to a second counterpart data segment in a third chunk in which the third chunk comprises a bitwise XOR combination of the first chunk and the second chunk (Jess: [0031-0032]) and (Muralidhar: pgs. 390-391).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 10, Jess in view of Muralidhar discloses the method wherein the request is a first request, wherein the requested data is first requested data, and further comprising,
receiving, by the system in the first geographically distributed zone, a second request from a client requester for second requested data owned by the first geographically distributed zone; determining, by the system in the first geographically distributed zone, that the second 
in response to the determining,
instructing, by the system in the first geographically distributed zone, the second geographic zone to provide a first recovery part of the requested data, instructing, by the system in the first geographically distributed zone, a third geographic zone to provide a second recovery part of the requested data, receiving, by the system in the first geographically distributed zone, the first recovery part, receiving, by the system in the first geographically distributed zone, the second recovery part, recovering, by the system in the first geographically distributed zone, the second requested data by combining the first recovery part and the second recovery part, and returning, by the system in the first geographically distributed zone, the second requested data to the client requester in response to the second request (Jess: [0033]; fig. 1) and (Muralidhar: pg. 389-390).  Therefore, the limitations of claim 10 are rejected in the analysis of claim 9, and the claim is rejected on that basis.

Regarding claim 12, Jess in view of Muralidhar discloses the method wherein the requested data is part of a corrupt data storage chunk owned by the first geographically distributed zone, and further comprising, initiating, by the system in the first geographically distributed zone, recovery of a non-corrupt replacement copy of the corrupt data storage chunk (Jess: [0018 and 0024]) and (Muralidhar: pgs. 390-391). Therefore, the limitations of claim 12 are rejected in the analysis of claim 9, and the claim is rejected on that basis.



Regarding claim 16, while Jess in view of Muralidhar discloses the machine-readable storage medium wherein the obtaining the first recovery data comprises requesting and receiving the first recovery data from other distributed zone (Jess: [0024, 0031 and 0033]; fig. 1) and (Muralidhar: pg. 390-391; fig. 9), the references do not explicitly disclose the claim limitation of “a fourth distributed zone”.  However, the specific numbering utilized for a distributing zone in view of receiving the recovery data would have been an obvious design choice to one with ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.    
 
Regarding claim 19, Jess in view of Muralidhar discloses the machine-readable storage medium wherein the chunk is a first chunk, wherein the obtaining the first recovery data comprises accessing a first counterpart data segment maintained in a second chunk owned by the second distributed zone, and wherein the obtaining the second recovery data from the third distributed zone comprises requesting a second counterpart data segment maintained in a third chunk owned by the third distributed zone (Jess: [0018, 0024 and 0031]) and (Muralidhar: pgs. 

Regarding claim 20, while Jess in view of Muralidhar discloses the machine-readable storage medium wherein the chunk is a first chunk, wherein the obtaining the first recovery data comprises requesting a first counterpart data segment maintained in a second chunk owned by other distributed zone, and wherein the obtaining the second recovery data from the third distributed zone comprises requesting a second counterpart data segment maintained in a third chunk owned by the third distributed zone (Jess: [0024, 0031 and 0033]; fig. 1) and (Muralidhar: pgs. 390-391; fig. 9), the references do not explicitly disclose the claim limitation of “a fourth distributed zone”. However, the specific numbering utilized for a distributing zone in view of receiving the recovery data would have been an obvious design choice to one with ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.    
 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161